Title: Resolutions of the Orleans Territorial Legislature, [19 January 1810]
From: Jefferson, Thomas,Orleans Territorial Legislature,Derbigny, Pierre (Peter) Augustin Bourguignon,Fromentin, Eligius
To: 


          
             
                     19 Jan. 1810
          
          
            
              
                        Resolutions.
                     
              
                        Résolutions.
                     
            
            
              
		  
		   Resolved by the Legislative Council and by the house of Representatives of the Territory of Orleans, that the long, important and faithfull public services of Thomas Jefferson, late President of the United States, entitle him to the thanks of a gratefull nation.
                     
              Résolu par le Conseil Legislatif en la Chambre des Représentans du Territoire d’Orléans que les fidèles et importans services rendus pendant longtemps par Thomas Jefferson ex President des Etats Unis, lui méritent les remercimens d’un peuple reconnaissant.
            
            
              Resolved that the good inhabitants of this Territory never felt in a more sensible manner the effects of the paternal protection of Thomas Jefferson, late President of the United States than when by virtue of the powers vested in him by law, he restored to the public use a valuable public common and caused to be removed certain intruders from the batture in front of the suburb St Mary of New Orleans, a batture or rather a shoal of the Mississipi which during the annual rise of the river forms a part of the bed thereof, and at all other times has been used, time immemorial as a public common, as well for the use of the inhabitants of New Orleans, as for all persons descending the Mississipi to New Orleans.
              Résolu que les habitans de ce territoire n’ont jamais éprouvé les effêts de la protection paternelle de Thomas Jefferson, ex Président des
                         Etats Unis, d’une maniere plus efficace, que l’orsqu’en vertu des pouvoirs dont il était investé par la loi, il a rendu à l’usage public une commune qui lui est indispensable, et a fait retirer les individus qui avaient envahi la bature en face du faubourg Ste Marie de la Nouvelle Orleans, bature, ou plutôt banc de sable du Mississipi, qui, pendant les crues annuelles du fleuve, forme partie de son lit, et qui, tout le reste de l’anneé, sert de commune depuis un temps immémorial, tant pour l’utilité des habitans de la Nelle Orléans, que pour l’usage de ceux qui descendent le fleuve jusqu’en cette ville.
            
            
              Resolved that Governor Claiborne be furnished with a copy of these resolutions and that he be requested to transmit the same to Thomas Jefferson late President of the United States accompanied with the best wishes of the Legislative Council & house of Representatives of the Territory of Orleans for a continuance of his life his health and happiness.
              Résolu qu’il sera remis au Gouverneur Claiborne une copie des résolutions précédentes, avec priere de les transmettre à Thomas Jefferson ex Président des Etats Unis accompagnées des voeux du Conseil Législatif et de la chambre des Représentans du Territoire, pour la continuation de sa vie, de sa santé et de son bonheur.
            
          
          Thos Urquhart Speakerof the House of Representatives
          J. D. Degoutin
            BellechassePresident of The Legislative
              Council
            
        